DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Tatsuya Sawada on 30 April 2021.
The application has been amended as follows: 
Cancel claims 5 and 7.

The following is an Examiner's statement of reasons for allowance: 
US 2018/0036838 (US '838) is the closest prior art.
	US '838 discloses a linear groove formation method comprising: coating a surface of a grain-oriented electrical steel sheet with a one or both of a glass film and insulating film (resist) [0109]; performing a laser scan cyclically in a rolling direction of the grain-oriented electrical steel sheet (see [0129] and Figs. 1, 13, and 16; the rolling direction of the steel is "X"), the laser scan being applying a laser while scanning the laser in a direction crossing the rolling direction (see [0129] and Figs. 1, 13, and 16; the rolling direction of the steel is "X") of the grain-oriented electrical steel sheet to remove the one or both of a glass film and insulating film (resist) in a 
	US '838 does not disclose not melting the steel substrate during laser application nor a second, subsequent step whereby the steel that has been exposed through the resist is etched by chemical etching or electroetching.
Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to perform the method of US '838 such that the steel substrate is not melting during scanning and performing a second, subsequent step whereby the steel that has been exposed through the resist is etched by chemical etching or electroetching.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Election/Restrictions
Claims 1-3 and 6 are allowable.  The restriction requirement between the species of claims 3 and 4, as set forth in the Office action mailed on 22 July 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 22 July 2019 is withdrawn.  Claim 4, directed to a method using 4 or 5 laser radiation devices is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 5 and 7 have been cancelled.  Claim 4 has been rejoined with claims 1-3 and 6.  Claims 1-4 and 6 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/30/2021